260 Wis.2d 1 (2003)
2003 WI 18
657 N.W.2d 705
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST David G. DAVIES, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
David G. DAVIES, Respondent.
No. 03-0255-D.
Supreme Court of Wisconsin.
Decided March 13, 2003.
*2 The Court entered the following order on this date:
The Office of Lawyer Regulation and Attorney David G. Davies have stipulated, pursuant to SCR 22.12, for reciprocal discipline under SCR 22.22. The Arizona Supreme Court suspended Attorney Davies' Arizona law license for 30 days, effective December 12, 2001.
Attorney Davies was admitted to practice law in Wisconsin in 1953 and he became licensed to practice law in Arizona. In 1994 Attorney Davies' Wisconsin license was suspended for noncompliance with continuing legal education (CLE) requirements. His Wisconsin license remains suspended.
The 30-day suspension in Arizona resulted from misconduct involving Attorney Davies' preparation of an original will and subsequent amendments that named him as a beneficiary of his client's estate without having the client seek the advice of independent counsel.
SCR 22.22(3) provides that this court shall impose the identical discipline or license suspension unless the procedure in the other jurisdiction was so lacking in notice or opportunity to be heard as to constitute a due process violation; there was such an infirmity of proof establishing the misconduct that this court should not accept as final the misconduct finding; or the misconduct justifies substantially different discipline here. Neither OLR nor Attorney Davies contend, nor does this court find, that any of these three exceptions exist.
Accordingly,
IT IS ORDERED that the license of David G. Davies to practice law in the state of Wisconsin be suspended for 30 days, effective the date of this order;
*3 IT IS FURTHER ORDERED that this suspension does not affect the existing suspensions for failure to comply with CLE requirements which would also have to be satisfied in order for Attorney Davies' license to practice law in Wisconsin to be reinstated;
IT IS FURTHER ORDERED that Attorney Davies shall comply, if he has not already done so, with the requirements of SCR 22.26 pertaining to activities following suspension.